Exhibit 10.12(c)

RELEASE AND NONCOMPETE AGREEMENT

In consideration of the promises and mutual undertakings contained herein, and
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties to this agreement, Gerald B. Seery
(“Seery”) and CryoLife, Inc. (“CryoLife” or “the Company”) agree as follows:

1. Seery retired from his position at CryoLife effective January 2, 2013.

2. In consideration of Seery’s release of CryoLife, entry into the restrictive
covenants set forth below and the other covenants and undertakings herein,
CryoLife will:

a. Pay Seery the total amount of $290,000.00 in twenty-four equal installments
on CryoLife’s regularly-scheduled monthly pay days beginning with the first pay
day that occurs after the Effective Date of this Agreement in exchange for the
covenants contained in Section 4. The “Effective Date” of this Agreement will be
the day following the expiration of the seven day revocation period referenced
below;

b. Pay Seery a lump sum in the amount of $24,166.67 representing the one month
of vacation time that accrued on January 2, 2013;

c. Pay the 2012 Bonus in accordance with the terms of the applicable Grant
Agreement;

d. Accelerate the vesting of 11,667 shares of stock to your January 2, 2013
retirement date that would not have vested until February 22, 2013;

e. If Seery timely elects continued coverage under CryoLife’s group medical plan
pursuant to Internal Revenue Service Code (“COBRA”) in accordance with ordinary
plan practice and provides appropriate documentation of such payment as
requested by CryoLife or its COBRA administrator, then, for a period of twelve
consecutive months CryoLife agrees to reimburse Seery an amount equal to the
difference between the amount Seery pays for such COBRA continuation coverage
each such month and the amount paid by a full-time active employee of CryoLife
each such month for the same level of coverage elected by Seery. Such
reimbursement shall end if and when Employee becomes eligible to participate as
an employee in a plan of another employer providing group health benefits to the
Employee and the Employee’s eligible family members and dependents, which plan
does not contain any exclusion or limitation with respect to any pre-existing
condition of the Employee or any eligible family member or dependent who would
otherwise be covered under CryoLife’s group medical plan.

e. Subject to Seery’s satisfaction of the applicable performance criteria,
accelerate vesting of the first tranche of Performance Stock Units from their
normal vesting date of March of 2013 to Seery’s January 2, 2013 retirement date.

Seery acknowledges that the consideration set forth in this paragraph shall be
the sole monetary obligation that CryoLife has to him following his execution of
this Agreement and that he shall have no further claim to monies of any kind,
whether representing vacation pay, bonuses, stock or otherwise, unless such
claim is not permitted to be waived by law. Notwithstanding anything to the
contrary set forth above, because of his retirement, Seery shall be entitled to
the benefits that accrue upon retirement pursuant to the

 

1



--------------------------------------------------------------------------------

Company’s Stock Option and Deferred Compensation Plans (including for avoidance
of doubt his options granted pursuant to that certain Option Agreement dated
February 23, 2007, which shall remain exercisable through February 22, 2014).

All payments to Seery shall be subject to normal deductions and withholdings
where applicable.

3. In consideration of the covenants from CryoLife to Seery set forth above, the
receipt and sufficiency of which are hereby acknowledged, Seery agrees to
release and forever discharge CryoLife and all of its present and former
officers, directors, partners, employees, agents, insurers, affiliates,
attorneys, parents, subsidiaries, and representatives (hereafter “the Released
Parties”), from any and all claims and causes of action (including but not
limited to costs and attorneys’ fees) of whatever kind or nature, joint or
several, under any federal, state or local statute, ordinance or under the
common law, including, but not limited to, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the Workers Compensation Act,
the Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the Unemployment Compensation laws and any other employment discrimination
law, state or federal, as well as any other claims based on constitutional,
statutory, common law or regulatory grounds, that Seery has now or may have in
the future against the Released Parties, whether known or unknown, which are
based on acts or facts arising or occurring prior to the Effective Date of this
Agreement.

4. In further consideration of the covenants from CryoLife to Seery set forth
above, the receipt and sufficiency of which are hereby acknowledged, Seery
agrees to the following:

a. Definitions. For the specific purpose of the covenants contained in this
Section and for all other purposes under this Agreement, certain terms are
defined as follows:

(1) “Company Business” shall mean the cardiac or vascular tissue processing
business (including open surgical heart valve replacement business), surgical
adhesive and/or powdered hemostat business. For avoidance of doubt, the parties
agree that excluded from the definition of Company Business is transcatheter or
transapical aortic valve implantation and mitral valve repair and/or
replacement.

(2) “Competing Business” shall mean any person or entity that is engaged in, or
conducts, a business substantially similar to the Company Business and only that
portion of the business that is in competition with the Company Business.

(3) “Confidential Information” shall mean, collectively, all “Proprietary
Information” and “Trade Secrets” of the Company.

(4) “Proprietary Information” shall mean all data, formulae, processes,
procedures, methods, documentation, information, records, drawings, designs,
specifications, test results, evaluations, know-how, material directly related
to sales processes, information risk management, tests or assays, business,
assets, products or prospects related to the Company and the Company Business,
which is communicated to, supplied to or observed by Seery, either directly or
indirectly, at any time during the employment relationship, whether or not
received from the Company or from any actual or potential customer or client of
the Company, or from any person with a business relationship, whether
contractual or otherwise, with the Company. The term “Proprietary

 

2



--------------------------------------------------------------------------------

Information” shall not include any information that Seery can prove: (a) was
known or independently developed by Seery prior to the time of receipt from the
Company, as long as such information was not acquired, either directly or
indirectly, from the Company; (b) is or becomes publicly known through no direct
or indirect act, fault or omission of Seery; (c) is or becomes part of the
public domain through no direct or indirect act, fault or omission of Seery; or
(d) was received by Seery from a third party having the legal right to transmit
the same without restriction as to use and disclosure and such receipt was not
in connection with any business relationship or prospective business
relationship with the Company or its Affiliates; provided, however, that a
combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain or
otherwise within such exceptions, as previously described, unless the
combination itself is in the public domain or otherwise entirely within any one
such exception.

(5) “Territory” shall mean the United States and the European Union. The parties
recognized that Seery works for the Company throughout the entire Territory, and
in fact, that the Territory is but a subset of the geographic area throughout
which Seery’s duties for the Company extend.

(6) “Trade Secrets” shall mean information not generally known about the
Company’s business which is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from the fact that the information is not
generally known to other persons who can obtain economic value from its
disclosure or use, and shall include any and all Proprietary Information which
may be protected as a trade secret under any applicable law, even if not
specifically designated as such. Trade Secrets may include, but are not limited
to, technical or non-technical data, compilations, programs and methods,
techniques, drawings, processes, financial data, lists of actual customers and
potential customers, customer route books, cards or lists containing the names,
addresses, habits and business locations of past, present and prospective
customers, sales reports, price lists, product formulae, methods and procedures
relating to services.

b. Acknowledgments. Seery acknowledges that: (1) the Company has expended
substantial time, money, effort and other resources to develop its goodwill,
clients, business sources and relationships; (2) the Company has a legitimate
business interest in protecting the same; (3) in connection with Seery’s
employment by the Company, the Company has introduced Seery to its customers,
business sources and relationships and has expended considerable time, effort
and capital to train Seery in the Company Business; (4) by virtue of Seery’s
employment with the Company, Seery had contact with certain of the Company’s
customers and business sources and relationships; (5) in Seery’s capacity, Seery
may be privy to certain Confidential Information, Proprietary Information and
Trade Secrets not generally known or available to the Company’s competitors or
the general public; (6) the nature and periods of the restrictions imposed by
the covenants contained in this Section are fair, reasonable, and necessary to
protect and preserve for the Company and that such restrictions will not prevent
Seery from earning a livelihood; (7) the Company would sustain great and
irreparable loss and damage if Seery were in any manner to breach any of such
covenants; (8) the Company conducts its business actively in and throughout all
geographical areas included within the Territory and other persons are engaged
in like and similar business in the Territory; and (9) the Territory is
reasonable because Seery’s responsibilities were performed throughout the
Territory.

 

3



--------------------------------------------------------------------------------

c. Agreement Not to Divert Customers. Seery covenants and agrees with the
Company that Seery will not, on behalf of a Competing Business, at any time
during the 24 months after the Effective Date of this Agreement, either directly
or indirectly solicit, divert, appropriate, or otherwise attempt to take away
any customer or active prospect of the Company with whom Seery had Material
Contact, as statutorily defined, for the purpose of furthering a business
relationship on behalf of the Company, with a view to selling or providing any
product, equipment or service competitive with the Business of the Company.

d. Agreement Not to Divert Employees. Seery covenants and agrees with the
Company that Seery will not, on behalf of a Competing Business, at any time
during the 24 months after the Effective Date of this Agreement, either directly
or indirectly solicit, entice, persuade or induce, or attempt to solicit,
entice, persuade or induce any person who is employed by the Company to
terminate his or her employment or contractual arrangement with the Company to
join or otherwise become affiliated with any Competing Business.

e. Agreement Not to Compete. Seery covenants and agrees with the Company that
Seery will not, on behalf of a Competing Business, at any time during the 24
months after the Effective Date of this Agreement, either directly or indirectly
perform any services within the Territory on behalf of a Competing Business
which are the same or substantially similar to those that Seery provided to or
on behalf of the Company, unless and to the extent waived in writing by the CEO
of the Company.

f. Protection of Confidential Information. Seery covenants and agrees that all
Confidential Information (including all Proprietary Information and Trade
Secrets) and all physical embodiments thereof received or developed by Seery or
disclosed to Seery while employed by the Company is confidential and is and will
remain the sole and exclusive property of the Company. Seery further covenants
and agrees to hold all Confidential Information in trust and in the strictest
confidence, and will not use, reproduce, distribute, disclose or otherwise
disseminate the Confidential Information or any physical embodiments thereof and
in no event shall Seery take any action causing or fail to take the action
necessary in order to prevent any Confidential Information disclosed to or
developed by Seery to lose its character or cease to qualify as Confidential
Information. Notwithstanding anything contained herein to the contrary, this
covenant shall not limit in any manner the protection of the Company’s Trade
Secrets otherwise afforded by law.

g. Breach. Seery agrees that upon any good faith allegation that he is in breach
of any of the covenants contained in this section or the filing of a judicial
proceeding alleging the same, CryoLife shall have the right to immediately
suspend any payments still due to Seery under this Agreement. Such payments
shall resume, if ever, upon the final adjudication (including any applicable
appeals) that Seery was not in breach.

5. Seery agrees to return all Company property in Seery’s possession, custody or
control immediately. Notwithstanding anything to the contrary in this Agreement,
no consideration will be payable under this Agreement until Seery has satisfied
this obligation.

6. Seery represents and warrants that as of the date of execution of this
Agreement, Seery has not assigned or transferred or purported to assign or
transfer any of the claims released herein. Seery hereby agrees to indemnify and
hold harmless the Released Parties against, without any limitation, any and all
claims and causes of action (including, but not limited to, costs and attorneys’
fees), arising out of any such transfer or assignment.

 

4



--------------------------------------------------------------------------------

7. This Agreement and the covenants, representations, warranties and releases
contained herein shall inure to the benefit of and be binding upon Seery and
CryoLife and each of their successors, heirs, assigns, agents, affiliates,
parents, subsidiaries and representatives.

8. This Agreement contains the entire agreement and understanding concerning the
subject matter between the parties. Each party acknowledges that no one has made
any representation whatsoever not contained herein concerning the subject matter
hereof, to induce the execution of this Agreement.

9. Seery acknowledges that the consideration for signing this Agreement is a
benefit to which Seery would not have been entitled without signing this
Agreement.

10. Seery acknowledges that, pursuant to the Older Workers Benefit Protection
Act of 1990, Seery has the right to, and has been advised to, consult with an
attorney before signing this Agreement. Seery further acknowledges Seery’s
understanding that Seery has 21 days to consider the Agreement before signing
it, that Seery may revoke this Agreement within seven calendar days after
signing it, by delivering written evidence of such revocation to CryoLife within
that seven-day period, and that this Agreement will not be effective or
enforceable until expiration of that seven-day revocation period.

11. Seery agrees to refrain from making any disparaging remarks about CryoLife
or Seery’s employment at CryoLife, other than as may reasonably be necessary for
fair competition.

12. CryoLife agrees to refrain from making any disparaging remarks about Seery
or Seery’s employment at CryoLife, other than as may reasonably be necessary for
fair competition.

13. The parties and signatories hereto and each of them agree and acknowledge
that, if any portion of this Agreement is declared invalid or unenforceable by a
final judgment of any court of competent jurisdiction, such determination shall
not affect the balance of this Agreement, which shall remain in full force and
effect. Any such invalid portion shall be deemed severable.

14. Neither this Agreement nor any provision of this Agreement can be modified
or waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver. Failure to assert or
act upon any breach of this Agreement shall not constitute a waiver of the right
to assert a future breach of the Agreement or any portion thereof.

15. Seery and CryoLife agree that certain Change of Control Agreement, by and
between Seery and CryoLife dated November 2, 2008 is hereby terminated and of no
further force and effect.

16. This Agreement shall be governed by the laws of the state of Georgia and the
parties specifically consent to the exclusive jurisdiction and venue in Georgia
of any disputes regarding this Agreement.

 

5



--------------------------------------------------------------------------------

MY SIGNATURE BELOW SIGNIFIES MY UNDERSTANDING OF AND VOLUNTARY ASSENT TO THE
TERMS OF THIS AGREEMENT. I UNDERSTAND AND ACKNOWLEDGE THAT BY SIGNING THIS
AGREEMENT, I MAY BE GIVING UP VALUABLE RIGHTS.

 

 

/s/ Gerald B. Seery

  Gerald B. Seery Date:  

1/4/2013

 

Sworn to and subscribed before me this 4th day of January, 2013.

/s/ Phyllis M. McPherson

Notary Public

 

CryoLife, Inc. By:  

/s/ D.A. Lee

Date:  

1/11/2013

 

Sworn to and subscribed before me this 11th day of January, 2013.

/s/ Suzanne K. Gabbert

Notary Public

 

6